Citation Nr: 1140226	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  05-05 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to June 13, 2000, for the grant of service connection for giant cell synovial tumor of the left wrist (initially granted as soft tissue sarcoma of the left wrist). 


REPRESENTATION

Appellant represented by:	Brian C. Kreowski, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted the Veteran service connection for soft tissue sarcoma of the left wrist effective from August 13, 2001.  

The Veteran's claim was remanded by the Board in June 2006 and in February 2010.

In September 2010 the RO reclassified the Veteran's disability as giant cell synovial tumor and awarded the Veteran an earlier effective date of June 13, 2000 as the date of service connection.  The Veteran continues to seek an earlier effective date.



FINDING OF FACT

The Veteran's initial claim for service connection for a left wrist disability was received on June 13, 2000, which was more than a year after his discharge from service. 



CONCLUSION OF LAW

The criteria for an effective date prior to June 13, 2000, for the grant of service connection for a left wrist disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

This appeal arises from the Veteran's disagreement with the initial assignment of an effective date following the grant of service connection.  The VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Generic notice provided in the rating decision and statement of the case (SOC) has already provided the claimant with the notice of the law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records, VA treatment records, and private medical records.  The Veteran has been provided VA medical examinations.  The Veteran has provided testimony at a hearing before a Veterans Law Judge.  The Veteran has not asserted, and the record does not indicate, that there are any additional pertinent records obtainable that are pertinent to his claim.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran seeks an effective date prior to June 13, 2000, for the grant of service connection for his left wrist disability.  Generally, the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits." It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

In this case the Veteran was discharged from service in January 1972.  The Veteran has asserted that a statement he submitted in May 1997 regarding sores should be considered a claim for a left wrist disability.  A review of that letter reveals that the Veteran asserted that his exposure to Agent Orange resulted in liver damage, sores on his entire body, and swelling of his entire body.  The Board is unable to interpret a claim for sores on the entire body as a claim for a left wrist disability.  The Board further notes that correspondence received from the Veteran prior to June 13, 2000, specifically requested service connection for PTSD, hearing loss, tinnitus, and amoebic dysentery, but made no mention of the left wrist.  

At his November 2009 hearing the Veteran asserted that medical records show that he had symptoms of his great cell synovial tumor as far back as 1994.  The Board notes that the record contains medical records dated prior to June 13, 2000, indicating left wrist complaints.  The Board notes that even though there are medical records prior to June 13, 2000, showing treatment for left wrist disability, there were no communications from the Veteran indicating that he was seeking service connection for a left wrist disability.  Consequently, none of these records may be considered a claim for service connection.  See Ellington v. Nicholson, 22 Vet. App 141 (2007).

His initial claim for service connection for a left wrist disability was received more than a year after discharge from service, consequently the effective date should be the date of receipt of claim, or date entitlement arose, whichever is later.  In this case the date of receipt of the claim is later.  Because the receipt of the Veteran's claim was on June 13, 2000, and since there is no evidence of a claim for service connection for a left wrist disability prior to that date, he is not entitled to an effective date prior to June 13, 2000, for the award of service connection.  Accordingly, an effective date prior to June 13, 2000, for the grant of service connection for giant cell synovial tumor of the left wrist is not warranted. 


ORDER

An effective date prior to June 13, 2000, for the grant of service connection for giant cell synovial tumor of the left wrist is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


